Citation Nr: 0404895	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from August 1960 to 
June 1976.  A period of service from August 1960 to March 
1961 was performed in an active duty for training (ACDUTRA) 
status.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence shows that while the case was 
pending before the Board the veteran submitted VA outpatient 
records dated in 2003 which contain an initial diagnosis of 
PTSD.  The RO has not had the opportunity to review this 
evidence in conjunction with the veteran's claim nor has the 
veteran submitted a waiver of initial review by the RO.  

The veteran has stated that he participated in combat against 
the enemy.  No conclusive evidence of combat (such as a 
combat award or decoration) has been submitted.  

The veteran served in Vietnam from October 1966 to January 
27th, 1967.  His OPF and service medical records (SMRs) 
document his assignment to Company C, 459th Signal Battalion, 
based at APO SF 96262.  His unit was sent to Vietnam in 
October 1966 and he was medically evacuated on or about 
January 27th 1967, to the Philippines for treatment of 
second-degree burns (25 percent of his body).  His OPF 
reflects his Military Operational Specialty Code (MOS) in 
Vietnam was 31M40.  

The veteran's OPF and SMRs reflect that he was burned when 
gasoline ignited as he was pouring it onto a brush pile.  The 
gasoline can exploded in his hands.  The cause was 
undetermined.  A line of duty determination was made and 
service connection has been established for residuals of 
these burns.  The veteran maintains that the explosion 
occurred in during a firefight with the enemy.  He also 
claimed that he was in a firefight while in the Pleiku area.  
He claimed that his platoon leader, a lieutenant, was killed 
along with four others, and that several were wounded.  He 
also reported loading helicopters with dead and wounded.  He 
cannot recall any specific dates of the events; however, he 
was in Vietnam from October 1966 to January 27th, 1967.  An 
attempt to verify the stressors has no be made.

Accordingly, in order to assist the veteran in the 
development of his claim, it is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The RO 
should inform the veteran that VA will 
attempt to verify his claimed stressors 
through official records.  He should be 
asked to submit any additional evidence 
regarding the stressors, including any 
lay witness statements of service 
comrades.  The RO should request that he 
provide any additional information 
regarding his reported stressors or his 
combat activity.  To the extent possible, 
this information should include the 
approximate month, year and location of 
any claimed stressful event that occurred 
and the names of his fellow servicemen 
who were killed or wounded. Advise the 
veteran that although it is stressful for 
him to recall such details, any 
additional information could help his 
appeal.  

2.  The RO request copies of any 
additional medical records pertaining to 
treatment for his psychiatric disorder 
from the VA medical facility in Jackson, 
Mississippi, dated subsequent to August 
13, 2003

3.  To the extent possible, the RO should 
thereafter prepare a summary of all of 
the claimed stressors, to include the 
reported firefight in January 1967 at the 
time of the gasoline explosion.  This 
summary and any additional information 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197.  
Ask USASCRUR to provide any information, 
which might corroborate the veteran's 
alleged stressors, including his unit's 
morning reports, after-action reports, 
lessons learned, unit historical records, 
records of attacks, casualties, 
decorations awarded, and the location of 
his unit from October 1966 to January 
1967.

4.  Thereafter, the veteran should be 
scheduled for VA examination by a 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include post-
traumatic stress disorder.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Inform the examiner that 
only a stressor which has been verified 
by the RO or Board may be used as a basis 
for a diagnosis of post-traumatic stress 
disorder.  Up to this point the only 
stressor verified is the gasoline 
explosion due to an unknown cause which 
occurred in January 1967.  If the 
diagnosis of post- traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce post- 
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and the in service 
stressors found to be established by the 
record.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include a review of all evidence received 
since the June 2003 supplemental 
statement of the case.  In the event that 
any action taken remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  Thereafter, 
the case should again be returned to the 
Board for further appellate 
consideration.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


